                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


MELISSA AXELROD, JULIE SHIGEKUNI, on behalf of
themselves and other employees similarly situated,

               Plaintiffs,

v.                                                    No. 1:18-CV-00427-KG-GBW


BOARD OF REGENTS OF THE UNIVERSITY
OF NEW MEXICO,

               Defendant.

                                          ORDER TO REMAND

       THIS MATTER having come before the Court on the Stipulated Motion for Remand (Doc.

24), and the Court being advised that the parties have agreed to the remand of this matter to Second

Judicial District Court, the Court having reviewed the Motion and being otherwise advised in the

premises,

       FINDS that the Stipulated Motion for Remand is well taken, and that remand of this matter

to the Second Judicial District Court is, therefore, granted.

       IT IS, THEREFORE, ORDERED that the matter be remanded to the Second Judicial

District Court, Bernalillo County, State of New Mexico.




                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE
